EXHIBIT 23 KPMG LLP Telephone (416) 777-8500 Chartered Accountants Fax (416) 777-8818 Bay Adelaide CentreInternet www.kpmg.ca 333 Bay Street Suite 4600 Toronto ONM5H 2S5 Canada INDEPENDENT AUDITORS’ CONSENT To the Board of Directors of Canadian Derivatives Clearing Corporation We consent to the use of our report dated February 9, 2011, with respect to the balance sheets of Canadian Derivatives Clearing Corporation as of December 31, 2010 and 2009 and the statements of income, changes in shareholder’s equity and cash flows for each of the years in the three-year period ended December 31, 2010, which is containedinthis Post-Effective Amendment No. 33 to the Registration Statement on Form S-20 (File No. 002-69458) of Canadian Derivatives Clearing Corporation and to the reference to our firm under the heading “Experts” in the prospectus. /s/ KPMG LLP Chartered Accountants, Licensed Public Accountants Toronto, Canada March 30, 2011 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP.
